


EXHIBIT 10-88


DTE ENERGY COMPANY


LONG-TERM INCENTIVE PLAN


AMENDED AND RESTATED EFFECTIVE FEBRUARY 6, 2014






ARTICLE I


Purposes


1.01    General Purposes
The DTE Energy Company Long-Term Incentive Plan is intended to:


(a)    assist the Company and its Subsidiaries in recruiting and retaining
individuals with ability and initiative by enabling such persons to participate
in the future success of the Company and its Subsidiaries and to associate their
interests with those of the Company and its shareholders; and


(b)    permit the grant of Options qualifying as Incentive Stock Options and
Options not so qualifying, the grant of Stock Awards, Performance Shares and
Performance Units.


1.02    Use of Proceeds
The proceeds received by the Company from the sale of shares of Common Stock
pursuant to this Plan shall be used for general corporate purposes.




ARTICLE II


Definitions


2.01     Accounting Firm
Accounting Firm means the public accounting firm retained as the Company’s
independent auditor as of the date immediately prior to the Change in Control,
unless another firm is designated by the Committee.


2.02     Administrator
Administrator means:


(a)    the Board, with respect to awards made under this Plan to members of the
Board who are not employees of the Company or a Subsidiary; and



A-1

--------------------------------------------------------------------------------




(b)    the Committee or the Chief Executive Officer of the Company to the extent
responsibilities are delegated to him by the Committee under Article III with
respect to awards made under this Plan to all other persons.


2.03    Agreement
Agreement means a written agreement (including any amendment or supplement)
between the Company and a Participant specifying the terms and conditions of a
Stock Award, an award of Performance Shares, an award of Performance Units or an
Option granted to the Participant.


2.04    Board
Board means the Board of Directors of the Company.


2.05    Capped Parachute Payments
Capped Parachute Payments means the largest amount of Parachute Payments that
may be paid to a Participant without liability for any excise tax under Code
Section 4999.


2.06    Change in Control
Change in Control means the occurrence of any of the following events:


(a)    The consummation of a transaction in which the Company is merged,
consolidated or reorganized into or with another corporation or other legal
person (the “Surviving Entity”), and as a result of the transaction less than
55% of the combined voting power of the then-outstanding Voting Stock of the
Surviving Entity immediately after the transaction is held in the aggregate by
the holders of Voting Stock of the Company immediately prior to the transaction;


(b)    The consummation of a sale or transfer in which the Company sells or
otherwise transfers all or substantially all of its assets to another
corporation or other legal person (the “Acquiring Entity”), and as a result of
the sale or transfer less than 55% of the combined voting power of the
then-outstanding Voting Stock of the Acquiring Entity immediately after the sale
or transfer is held in the aggregate (directly or through ownership of Voting
Stock of the Company or a Subsidiary) by the holders of Voting Stock of the
Company immediately prior to the sale or transfer; or


(c)    The approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.


2.07    Code
Code means the Internal Revenue Code of 1986, as amended.


2.08    Committee
Committee means the Organization and Compensation Committee, or any other Board
committee designated from time to time by the Board, provided that the Committee
is composed solely of individuals who are “Non-Employee Directors,” as the term
is used in Rule 16b-3 under the

A-2

--------------------------------------------------------------------------------




Exchange Act, and “Outside Directors,” as the term is used in Code Section
162(m) and the related Treasury Regulations.


2.09    Common Stock
Common Stock means common stock of the Company.


2.10    Company
Company means DTE Energy Company, a Michigan corporation, or any successor
corporation.


2.11    Control Change Date
Control Change Date means the date on which a Change in Control occurs. If a
Change in Control results from a series of transactions, the Control Change Date
is the date of the last transaction.


2.12    Exchange Act
Exchange Act means the Securities Exchange Act of 1934, as amended.


2.13    Fair Market Value
Fair Market Value means, on the specified date, the closing price of Common
Stock on the New York Stock Exchange, as reported by a source selected by the
Committee. If, on the specified date, no share of Common Stock is traded, then
Fair Market Value is determined as of the next preceding day that Common Stock
was traded.


2.14    Incentive Stock Option
Incentive Stock Option means an Option that satisfies the requirements of Code
Section 422 and is intended by the Administrator to be an Incentive Stock
Option.


2.15    Net After Tax Amount
Net After Tax Amount means the amount of any Parachute Payments or Capped
Parachute Payments, as applicable, net of taxes imposed under Code Sections 1,
3101(b) and 4999 and any state or local income taxes applicable to a Participant
with respect to the payments as in effect for the year for which the
determination is made. The determination of the Net After Tax Amount is made
using the highest combined marginal rate imposed by the foregoing taxes on
income of the same character as the Parachute Payments or Capped Parachute
Payments, as applicable, in effect for the year for which the determination is
made.


2.16    Option
Option means a stock option that entitles the holder to purchase from the
Company a stated number of shares of Common Stock at the price set forth in an
Agreement.


2.17    Parachute Payment
Parachute Payment means a payment described in Code Section 280G(b)(2) (without
regard to whether the aggregate present value of such payments exceeds the limit
prescribed by Code Section 280G(b)(2)(A)(ii)). The amount of any Parachute
Payment is determined under Code Section 280G and the related Treasury
Regulations, or, in the absence of final regulations, the proposed Treasury
Regulations under Code Section 280G.

A-3

--------------------------------------------------------------------------------






2.18    Participant
Participant means an employee of the Company or a Subsidiary, and any member of
the Board, whether or not the Board member is an employee of the Company or a
Subsidiary, who satisfies the requirements of Article IV and is selected by the
Administrator to receive an award of Performance Shares, a Stock Award, an
Option, or an award of Performance Units, in any combination.


2.19    Performance Objectives
Performance Objectives means objectives stated with respect to:


(a)    shareholder value growth based on stock price and dividends;
(b)    customer price;
(c)    customer satisfaction;
(d)    growth based on increasing sales or profitability of one or more business
units;
(e)    performance against the companies in the Dow Jones Electric Utility
Industry Group index, the companies in the S&P 500 Electric Utility Industry
index, a peer group, or similar benchmark selected by the Committee;
(f)    earnings per share growth;
(g)    employee satisfaction;
(h)    nuclear plant performance achievement;
(i)    return on equity;
(j)    economic value added;
(k)    cash flow;
(l)    earnings growth;
(m)    diversity;
(n)    safety;
(o)    production cost; or
(p)    any other performance measures selected by the Administrator.


Each Performance Objective may be stated with respect to the performance of the
Company, a Subsidiary, or a division of the Company or a Subsidiary. Each
Performance Objective is intended to be a “performance goal” as defined in the
Treasury Regulations under Code Section 162(m).


2.20    Performance Shares
Performance Shares means an award stated with reference to a specified number of
shares of Common Stock determined by the Administrator that, in accordance with
the terms of an Agreement, entitles the Participant to receive a cash payment,
or shares of Common Stock, or a combination of cash and shares.

A-4

--------------------------------------------------------------------------------






2.21    Performance Units
Performance Units means an award of a specified number of units, determined by
the Administrator, with a face amount of $1.00 per unit that, in accordance with
the terms of an Agreement, entitles the Participant to receive a cash payment,
shares of Common Stock, or a combination of cash and shares.


2.22    Plan
Plan means the DTE Energy Company Long-Term Incentive Plan.
 
2.23    Rule 16b-3
Rule 16b-3 means Rule 16b-3 under the Exchange Act.


2.24    Stock Awards
Stock Award means Common Stock awarded to a Participant under Article VII.


2.25    Subsidiary
Subsidiary means a corporation, partnership, joint venture, limited liability
company, unincorporated association, or other entity in which the Company has a
direct or indirect ownership or other equity interest.


2.26    Voting Stock
Voting Stock means securities entitled to vote generally in the election of
directors.




ARTICLE III


Administration


3.01     Administrator; Terms of Awards
The Plan is administered by the Administrator. To the extent of its delegated
authority, the Administrator has authority to grant Stock Awards, Performance
Shares, Performance Units, and Options on terms that the Administrator considers
appropriate and that are not inconsistent with the provisions of this Plan. The
terms may include conditions in addition to the conditions in this Plan on the
Participant’s ability to exercise all or any part of an Option or on the
transferability or forfeitability of Stock Awards, or an award of Performance
Shares or Performance Units. Any Agreement specifying the terms of a grant of a
Stock Award, Performance Shares, Performance Units, or Options must provide that
any Options not exercised, any Stock Awards not vested, or any Performance
Shares or Performance Units not paid at the time the Participant violates any
confidentiality, non-competition, or non-solicitation covenants imposed on the
Participant under a separate agreement between the Participant and the Company
or a Subsidiary (as determined under the terms of the separate agreement) are
immediately forfeited. The Administrator may, in its discretion, supersede the
terms of any Agreement and accelerate the time at which any Option may be
exercised, Stock Awards may become transferable or non-forfeitable, or an award
of Performance Shares or Performance Units may be settled, when determined by
the Administrator to be equitably

A-5

--------------------------------------------------------------------------------




required. The Administrator may, in its discretion, suspend or waive the
forfeiture of any award made under this Plan.


3.02    Authority of Administrator
The Administrator has complete authority to:


(a)    interpret all provisions of this Plan;


(b)    adopt, amend, and rescind rules and regulations pertaining to the
administration of the Plan;


(c)    correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any award in the manner and to the extent the Administrator
deems desirable;


(d)    authorize any one of its number or any officer of the Company to execute
and deliver documents on its behalf; and


(e)    make all other determinations necessary or advisable for the
administration of this Plan.


The express grant in the Plan of any specific power to the Administrator does
not limit any power or authority of the Administrator. Any decision made or
action taken by the Administrator in connection with the administration of this
Plan is final and conclusive. The Administrator, any member of the Board or
Committee, or the Chief Executive Officer or the President of the Company is not
liable for any act done in good faith with respect to this Plan or any
Agreement, Option, or Stock Award, Performance Shares, or Performance Units. All
expenses of administering this Plan are borne by the Company.


3.03    Delegation
The Committee, in its discretion, may delegate to the Chief Executive Officer or
the President of the Company all or part of the Committee’s authority and duties
with respect to grants and awards to individuals who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act. The Committee
may revoke or amend the terms of a delegation at any time. However, any
revocation or amendment of a delegation does not invalidate any prior actions of
the Committee’s delegate or delegates that were consistent with the terms of the
Plan.




ARTICLE IV


Eligibility


4.01    General Eligibility
Except as limited by Section 4.02, any employee of the Company or a Subsidiary
(including an entity that becomes a Subsidiary after the adoption of this Plan)
or any member of the Board, whether or not the Board member is employed by the
Company or a Subsidiary, is eligible to participate in

A-6

--------------------------------------------------------------------------------




this Plan if the Administrator, in its sole discretion, determines that the
person has contributed significantly or can be expected to contribute
significantly to the profits or growth of the Company or a Subsidiary.


4.02    Limited Eligibility for Incentive Stock Options
Incentive Stock Options may be granted only to persons who are employees of the
Company or a “subsidiary,” as defined in Code Section 424(f), on the date of
grant.




ARTICLE V


Common Stock Subject to Plan


5.01    Common Stock Issued or Delivered
Common Stock to be delivered by the Company under a Stock Award, in settlement
of an award of Performance Shares or Performance Units, or by exercise of an
Option to a Participant (or the Participant’s successor in interest or personal
representative or, if the Participant so directs, broker) will be:


(a)    from the Company’s authorized but unissued Common Stock; or


(b)    outstanding Common Stock acquired by or on behalf of the Company in the
name of a Participant (or the Participant’s successor in interest, personal
representative or broker); or


(c)    a combination of (a) and (b).


5.02    Maximum Shares Available
(a)    Aggregate Limit
No more than 11,500,000 shares of Common Stock may be issued or acquired and
delivered under this Plan through the exercise of Options, the grant of Stock
Awards, and the settlement of Performance Shares and Performance Units. This
maximum aggregate number of shares of Common Stock that may be issued or
delivered under the Plan is subject to adjustment under Article X. The actual
number of shares of Common Stock issued or acquired and delivered under the Plan
is determined under Section 5.03.


(b)    Limit on Awards to Non-Employee Directors
The total number of shares of Common Stock issued or acquired and delivered
under the Plan to members of the Board who are not employees of the Company or a
Subsidiary cannot exceed 100,000 shares.


5.03    Reallocation of Shares
(a)    Termination of Award
If an Option is terminated, in whole or in part, for any reason other than its
exercise, the number of shares allocated to the termination Option or
termination portion may be

A-7

--------------------------------------------------------------------------------




reallocated to other Options, Performance Shares, Performance Units and Stock
Awards to be granted under this Plan, subject to the limits in Section 5.02.


If a Stock Award is forfeited, in whole or in part, for any reason, the number
of shares of Common Stock allocated to the terminated Stock Award or terminated
portion may be reallocated to other Options, Performance Shares, Performance
Units and Stock Awards to be granted under this Plan, subject to the limits in
Section 5.02.


If an award of Performance Shares is terminated, in whole or in part, for any
reason other than its settlement with cash, shares of Common Stock, or a
combination of cash and shares, the number of shares allocated to the terminated
Performance Share award or termination portion may be reallocated to other
Options, Performance Shares, Performance Units, and Stock Awards to be granted
under this Plan, subject to the limits in Section 5.02.


If an award of Performance Units is terminated, in whole or in part, for any
reason other than its settlement with shares of Common Stock, the number of
shares allocated to the Performance Unit award or portion thereof may be
reallocated to other Options, Performance Shares, Performance Units, and Stock
Awards to be granted under this Plan, subject to the limits in Section 5.02.


(b)    Reallocation Prohibited
Shares of Common Stock that would otherwise be issued or delivered under the
Plan but are not issued or delivered because the shares are:


(i)    Tendered in full or partial payment of any Option price;


(ii)    Tendered or withheld by the Company in satisfaction of tax withholding
obligations; or


(iii)     Repurchased by the Company with Option proceeds.


may not be reallocated to other Options, Performance Shares, Performance Units,
or Stock Awards to be granted under the Plan. Any shares of Common Stock not
issued or delivered under (i), (ii), or (iii) are treated as shares of Common
Stock issued or delivered under the Plan for purposes of the limits in Section
5.02.




ARTICLE VI


Options


6.01    Terms of Award
The Administrator will designate each individual to whom an Option is to be
granted. The Agreement for the Option will specify:



A-8

--------------------------------------------------------------------------------




(a)    the number of shares of Common Stock covered by the award, subject to
Section 6.02;


(b)    the exercise price of the Option, subject to Section 6.03;


(c)    the earliest date when the Option can be exercised, subject to Section
6.04;


(d)    the maximum exercise period of the Option, subject to Section 6.05;


(e)    whether the Option is transferable as permitted under Section 6.07;


(f)    any specific terms regarding exercise of the Option permitted under
Section 6.09; and


(g)    any specific terms regarding payment permitted under Section 6.10.


6.02    Maximum Number of Shares
No Participant may be granted Options in any calendar year covering more than
500,000 shares of Common Stock.


6.03    Option Price
The price per share for shares of Common Stock purchased on the exercise of an
Option will be determined by the Administrator on the date of grant and cannot
be less than the Fair Market Value on the date the Option is granted.


6.04    Earliest Exercise Date
The earliest date on which the Participant may exercise an Option will be
determined by the Administrator on the date of grant. However, the Administrator
may not permit a Participant to exercise any Options covered by the Agreement
earlier than as follows:


(a)    before one year after the date the Options were granted, no Options may
be exercised;


(b)    at least one year after and before two years after the date the Options
were granted, Options for 1/3 of the shares covered by the Agreement may be
exercised;


(c)    at least two years after and before three years after the date the
Options were granted, Options for 2/3 of the shares covered by the Agreement may
be exercised; and


(d)    at least three years after the date the Options were granted, Options for
all of the shares covered by the Agreement may be exercised.


6.05    Maximum Option Period
The maximum period in which an Option may be exercised will be determined by the
Administrator on the date of grant. However, no Option is exercisable more than
10 years after the date the Option was granted.

A-9

--------------------------------------------------------------------------------






6.06    Non-transferability
Except as provided in Section 6.07, each Option granted under this Plan is
non-transferable except by will or by the laws of descent and distribution.
Except as provided in Section 6.07, during the lifetime of the Participant to
whom the Option is granted, the Option may be exercised only by the Participant.
No right or interest of a Participant in any Option is liable for, or subject
to, any lien, obligation, or liability of the Participant.


6.07    Transferable Options
If the Agreement provides, an Option that is not an Incentive Stock Option may
be transferred by a Participant to persons or entities permitted under Rule
16b-3 on terms and conditions permitted under Rule 16b-3. The holder of an
Option transferred under this Section is bound by the same terms and conditions
that governed the Option during the period that it was held by the Participant,
except this Section 6.07. The transferee may not transfer the Option except by
will or the laws of descent and distribution.


6.08    Status as Employee or Director
For purposes of determining the applicability of Code Section 422 (relating to
Incentive Stock Options), or if the terms of any Option provide that it may be
exercised only during employment or within a specified period of time after
termination of employment or Board service, the Administrator may decide to what
extent leaves of absence for governmental or military service, illness,
temporary disability, or other reasons will not be deemed interruptions of
continuous employment or Board service.


6.09    Exercise
Subject to the provisions of this Plan and the applicable Agreement, an Option
may be exercised in whole at any time or in part from time to time at times and
in compliance with requirements as the Administrator determines. However,
Incentive Stock Options (granted under the Plan and all plans of the Company and
its subsidiary corporations, as those terms are defined in Code Section 424) may
not be first exercisable in a calendar year for shares of Common Stock having a
Fair Market Value (determined as of the date an Option is granted) exceeding
$100,000. An Option granted under this Plan may be exercised with respect to any
number of whole shares less than the full number for which the Option could be
exercised. A partial exercise of an Option does not affect the right to exercise
the Option from time to time in accordance with this Plan and the applicable
Agreement with respect to the remaining shares subject to the Option.


6.10    Payment of Option Price
Subject to rules established by the Administrator and unless otherwise provided
in an Agreement, payment of all or part of the Option price may be made in:


(a)    cash or a cash equivalent acceptable to the Administrator; or


(b)    unrestricted shares of Common Stock previously acquired by the
Participant and, if those shares were acquired from the Company, that have been
held by the Participant for at least six months.

A-10

--------------------------------------------------------------------------------






If shares of Common Stock are used to pay all or part of the Option price, the
sum of the cash and cash equivalents and the Fair Market Value (determined as of
the date of exercise) of the shares surrendered must not be less than the Option
price of the shares for which the Option is being exercised. Payment in “cash”
or “cash equivalents” includes delivery of cash or cash equivalents by a broker
under a “cashless exercise” arrangement at the time of exercise or following the
sale of shares to which the exercise relates. Any shares of Common Stock used to
pay any part of the Option price will not be reallocated to other Options,
Performance Shares, Performance Units, and Stock Awards to be granted under this
Plan and will not otherwise be made available to be issued under this Plan.


6.11    Shareholder Rights
No Participant has any rights as a shareholder with respect to shares subject to
the Participant’s Option until the date the Option is exercised.


6.12    Disposition of Shares
A Participant will notify the Company of any sale or other disposition of shares
acquired under an Option that was an Incentive Stock Option if the sale or
disposition occurs:


(a)    within two years of the grant of the Option; or


(b)    within one year of the issuance of shares to the Participant.


The notice must be in writing and directed to the Corporate Secretary of the
Company.


6.13    Restriction on Repricing and Purchasing Options
Without prior shareholder approval:


(a)    the Administrator is not permitted to authorize the amendment of any
outstanding Option to reduce the Option price;


(b)    an Option cannot be cancelled and replaced with new awards having a lower
Option price, where the economic effect would be the same as reducing the Option
price of the Option; and


(c)    at any time when the Option price of a previously granted Option is above
the Fair Market Value of one share of Common Stock, the Administrator is not
permitted to offer to purchase the previously granted Option for a cash payment
in substitution for or upon the cancellation of the Option.


6.14    Incentive Stock Options
No Option that is intended to be an Incentive Stock Option is invalid for
failure to qualify as an Incentive Stock Option.





A-11

--------------------------------------------------------------------------------




ARTICLE VII


Stock Awards


7.01    Award
The Administrator will designate each individual to whom a Stock Award is to be
made. The Agreement for the Stock Award will specify:


(a)    the number of shares of Common Stock covered by the award, subject to
Section 7.02;


(b)    when the Stock Award vests, subject to Section 7.03; and


(c)    any Performance Objectives to which the Stock Award is subject, as
described in Section 7.04.


7.02    Maximum Number of Shares
No Participant may receive Stock Awards in any calendar year for more than
150,000 shares of Common Stock.


7.03    Vesting
The Administrator, on the date of the award, may prescribe that a Participant’s
rights in a Stock Award will be forfeitable or otherwise restricted for a period
of time. The Administrator generally may not provide that the Participant’s
right to a Stock Award becomes non-forfeitable or unrestricted earlier than
three years after the date of the award. In special situations, such as awards
to newly hired Participants or Participants reasonably expected to retire in
less than three years, the Administrator may provide that the Participant’s
right to a Stock Award becomes non-forfeitable or unrestricted earlier than
three years after the date of the award. In no event, however, may the
Administrator provide that a Participant’s right to a Stock Award becomes
non-forfeitable or unrestricted earlier than one year after the date of the
award.


7.04    Performance Objectives
In addition to any vesting of a Stock Award imposed under Section 7.03, the
Administrator may prescribe that Stock Awards will become vested or transferable
or both based on Performance Objectives. In cases where a Stock Award will
become non-forfeitable and transferable only upon the attainment of Performance
Objectives and satisfaction of the “performance based compensation” exception to
the limit on executive compensation imposed by Code Section 162(m) is intended,
then the shares subject to the Stock Award will become non-forfeitable and
transferable only to the extent that the Committee certifies that the
Performance Objectives have been attained.


7.05    Status as Employee or Director
If the terms of any Stock Award provide that shares become transferable and
non-forfeitable only after completion of a specified period of employment or
Board service, the Administrator may decide in each case to what extent leaves
of absence for governmental or military service, illness,

A-12

--------------------------------------------------------------------------------




temporary disability, or other reasons will not be deemed interruptions of
continuous employment or Board service.


7.06    Shareholder Rights
Prior to their forfeiture (in accordance with the applicable Agreement and while
the shares of Common Stock granted under the Stock Award may be forfeited or are
non-transferable), a Participant will have all rights of a shareholder with
respect to a Stock Award, including the right to receive dividends and vote the
shares. However, during that period:


(a)    a Participant may not sell, transfer, pledge, exchange or otherwise
dispose of shares granted under a Stock Award;


(b)    the Company will retain custody of the certificates evidencing shares
granted under a Stock Award; and


(c)    if requested by the Administrator, the Participant will deliver to the
Company a stock power, endorsed in blank, with respect to each Stock Award.


After the shares granted under the Stock Award are transferable and no longer
forfeitable, the above limitations will not apply. The Company will deliver to
the Participant certificates evidencing shares of Common Stock subject to the
award as soon thereafter as possible.




ARTICLE VIII


Performance Share Awards


8.01    Award
The Administrator will designate each individual to whom an award of Performance
Shares is to be made. The Agreement for the award of Performance Shares will
specify:


(a)    the number of shares of Common Stock covered by the award, subject to
Section 8.02;


(b)    when the Performance Shares vest, subject to Section 8.03;


(c)    any Performance Objectives to which the Performance Shares are subject,
as described in Section 8.04;


(d)    any shareholder rights granted to the Participant under Section 8.06; and


(e)    whether the Performance Shares are transferable under Section 8.08.


8.02    Maximum Number of Shares

A-13

--------------------------------------------------------------------------------




No Participant may receive awards of Performance Shares in any calendar year for
more than 300,000 shares of Common Stock (based on the maximum possible payout
under the awards).


8.03    Vesting
The Administrator, on the date of the grant, may prescribe that a Participant’s
rights in Performance Shares will be forfeitable for a period of time. However,
the Administrator may not provide that the Participant’s rights in Performance
Shares become non-forfeitable earlier than one year after the date of the award.


8.04    Performance Objectives
The Administrator, on the date of the grant of an award, may prescribe that all
or a portion of the Performance Shares will be earned, and the Participant will
be entitled to receive a payment under the award of Performance Shares, only
upon the satisfaction of Performance Objectives during a performance measurement
period of at least one year, or other criteria prescribed by the Administrator.
With respect to Performance Shares that will be earned only upon satisfaction of
Performance Objectives, and as to which satisfaction of the “performance based
compensation” exception to the limit on executive compensation imposed by Code
Section 162(m) is intended, a payment will be made under the Performance Shares
only if, and to the extent that, the Committee certifies that the Performance
Objectives have been attained.


8.05    Payment
In the discretion of the Administrator, the amount payable when an award of
Performance Shares is earned may be settled in cash, by the issuance of shares
of Common Stock, or any combination of cash and Common Stock. A fractional share
of Common Stock is not deliverable when an award of Performance Shares is
earned; a cash payment will be made in lieu of the fractional share. The
Administrator will also determine when an award of Performance Shares that has
been earned will be settled.


8.06    Shareholder Rights
No Participant, as a result of receiving an award of Performance Shares, has any
rights as a shareholder until and to the extent that the award of Performance
Shares is earned and settled in shares of Common Stock. After an award of
Performance Shares is earned and settled in shares, a Participant will have all
the rights of a shareholder as described in Section 7.06. However, all
Agreements awarding Performance Shares after December 31, 2009 must provide that
dividend equivalents with respect to the award will not be paid before the
Performance Shares are earned and vested. During the period beginning on the
date the Performance Shares are awarded and ending on the certification date of
the Performance Objectives, the number of Performance Shares awarded will be
increased, assuming full dividend reinvestment at the Fair Market Value on the
dividend payment date. The cumulative number of Performance Shares will be
adjusted to determine the final payment based on the Performance Objectives as
certified by the Committee. The final adjusted number of Performance Shares will
be paid as provided under Section 8.05.









A-14

--------------------------------------------------------------------------------




8.07    Non-Transferability
Except as provided in Section 8.08, Performance Shares granted under this Plan
are non-transferable except by will or by the laws of descent and distribution.
No right or interest of a Participant in any Performance Shares is liable for,
or subject to, any lien, obligation, or liability of such Participant.


8.08    Transferable Performance Shares
If the Agreement provides, an award of Performance Shares may be transferred by
a Participant to persons or entities permitted under Rule 16b-3 on terms and
conditions permitted under Rule 16b-3. The holder of Performance Shares
transferred pursuant to this Section is bound by the same terms and conditions
that governed the Performance Shares during the period that they were held by
the Participant, except this Section 8.08. The transferee may not transfer
Performance Shares except by will or the laws of descent and distribution.


8.09    Status as Employee or Director
If the terms of any Performance Share award provide that no payment will be made
unless the Participant completes a stated period of employment or Board service,
the Administrator may decide to what extent leaves of absence for government or
military service, illness, temporary disability, or other reasons will not be
deemed interruptions of continuous employment or Board service.


ARTICLE IX


Performance Units


9.01    Award
The Administrator will designate each individual to whom an award of Performance
Units is to be made. The Agreement for the award of Performance Units will
specify:


(a)    the number of Performance Units covered by the award, subject to Section
9.02;


(b)    when the Performance Units vest, subject to Section 9.03;


(c)    the Performance Objectives to which the Performance Units are subject, as
described in Section 9.04; and


(d)    whether the Performance Units are transferable under Section 9.07.


9.02    Maximum Number of Units
No Participant may receive an award of more than 1,000,000 Performance Units in
any calendar year.


9.03    Vesting
The Administrator, on the date of the award, may prescribe that a Participant’s
rights in Performance Units will be forfeitable for a period of time. However,
the Administrator may not provide that the Participant’s rights in Performance
Units become non-forfeitable earlier than one year after the date of the award.

A-15

--------------------------------------------------------------------------------






9.04    Performance Objectives
The Administrator, on the date of grant of an award, will prescribe that all or
a portion of the Performance Units will be earned and the Participant will be
entitled to receive a payment under the award of Performance Units, only upon
the satisfaction of Performance Objectives and other criteria prescribed by the
Administrator during a performance measurement period of at least one year. With
respect to Performance Units as to which satisfaction of the “performance based
compensation” exception to the limit on executive compensation imposed by Code
Section 162(m) is intended, a payment will be made under the Performance Units
only if, and to the extent that, the Committee certifies that the Performance
Objectives have been attained.


9.05    Payment
In the discretion of the Administrator, the amount payable when an award of
Performance Units is earned may be settled in cash, by the issuance of shares of
Common Stock, or any combination of cash and Common Stock. A fractional share of
Common Stock is not deliverable when an award of Performance Units is earned; a
cash payment will be made in lieu of the fractional share. The Administrator
will also determine when an award of Performance Units that has been earned will
be settled.


9.06    Non-Transferability
Except as provided in Section 9.07, Performance Units granted under this Plan
are non-transferable except by will or by the laws of descent and distribution.
No right or interest of a Participant in an award of Performance Units is liable
for, or subject to, any lien, obligation, or liability of such Participant.


9.07    Transferable Performance Units
If provided in an Agreement, an award of Performance Units may be transferred by
a Participant to persons or entities permitted under Rule 16b-3 on terms and
conditions as may be permitted under Rule 16b-3. The holder of Performance Units
transferred under this Section is bound by the same terms and conditions that
governed the Performance Units during the period that it was held by the
Participant, except this Section 9.07. The transferee may not transfer the
Performance Units except by will or the laws of descent and distribution.


9.08    Status as Employee or Director
If the terms of an award of Performance Units provide that a payment will be
made only if the Participant completes a stated period of employment or Board
service, the Administrator may decide to what extent leaves of absence for
governmental or military service, illness, temporary disability or other reasons
will not be deemed interruptions of continuous employment or Board service.


9.09    Shareholder Rights
No Participant, as a result of receiving an award of Performance Units, has any
rights as a shareholder of the Company or any Subsidiary on account of the
award.





A-16

--------------------------------------------------------------------------------




ARTICLE X


Adjustment Upon Change in Common Stock


10.01    Equitable Adjustments
(a)    Events Resulting in Adjustments
If any of the following events occurs, the Committee will make the adjustments
described in Section 10.01(b):


(i)    the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares;


(ii)    the Company engages in any transaction to which Section 424 of the Code
applies; or


(iii)    there occurs any other event that, in the judgment of the Committee,
necessitates adjustments.


(b)    Adjustments
To the extent the Committee determines adjustment is equitably required, the
Committee will adjust the following, subject to Section 10.01(c):


(i)    the maximum number and kind of shares as to which Options, Stock Awards,
Performance Shares, and Performance Units may be granted;


(ii)    the terms of outstanding Stock Awards, Options, Performance Shares,
Performance Units; and


(iii)    the per individual limitations on the number of shares of Common Stock
for which Options, Performance Shares, Performance Units and Stock Awards may be
granted.


(c)    Limitation on Adjustments
The Committee in its sole discretion may elect not to adjust Performance
Objectives under any award if it determines that the adjustment would cause the
award to cease to qualify as performance-based compensation under Code Section
162(m).


(d)    Replacement of Awards
The Committee may provide for the replacement of any outstanding awards under
the Plan (or any portion of any award) with alternative consideration
(including, without limitation, cash) as the Committee in good faith determines
to be equitable under the circumstances. The Committee may require, in
connection with any replacement, the surrender of all awards so replaced.



A-17

--------------------------------------------------------------------------------




(e)    Authority of Committee
Any determination, adjustment, or replacement made by the Committee under this
Section 10.01 is final and conclusive.


10.02    Affect of Issuance of Stock
No adjustments described in Section 10.01(b) will be made as a result of the
issuance by the Company of stock of any class or securities convertible into
stock of any class, for cash or property, or for labor or services, either upon
direct sale or upon the exercise of rights or warrants to subscribe for the
stock or securities, or upon conversion of stock or obligations of the Company
convertible into stock or other securities.


10.03    Substitution of Awards
The Committee may make Stock Awards and may grant Options, Performance Shares,
and Performance Units in substitution for performance shares, phantom shares,
stock awards, stock options, or similar awards held by an individual who becomes
an employee or director of the Company or a Subsidiary in connection with a
transaction described in Section 10.01(a). Subject to the requirements of
Section 5.02, the terms of the substituted Stock Awards, Options, Performance
Shares or Performance Units will be as the Committee, in its discretion,
determines appropriate.




ARTICLE XI


Compliance With Law and Approval of Regulatory Bodies


11.01    Required Compliance
No Option will be exercisable, no shares of Common Stock will be issued, no
certificates for shares of Common Stock will be delivered, and no payment will
be made under this Plan except in compliance with:


(a)    all applicable Federal and state laws and regulations (including, without
limitation, withholding tax requirements);


(b)    any listing agreement to which the Company is a party; and


(c)    the rules of all domestic stock exchanges on which the Company’s shares
may be listed.


The Company has the right to rely on an opinion of its counsel as to compliance
with the above.


11.02    Legends on Stock Certificates
Any stock certificate issued to evidence shares of Common Stock:


(a)    when a Stock Award is granted;


(b)    when a Performance Share or Performance Unit is settled; or

A-18

--------------------------------------------------------------------------------






(c)    for which an Option is exercised


may bear legends and statements the Administrator deems advisable to assure
compliance with Federal and state laws and regulations.


11.03    Prior Regulatory Approval
Until the Company has obtained any consent or approval deemed advisable by the
Administrator from regulatory bodies having jurisdiction over the Plan:


(a)    no Option will be exercisable;


(b)    no Stock Award, Performance Shares or Performance Units will be granted;


(c)    no shares of Common Stock will be issued;


(d)    no certificate for shares of Common Stock will be delivered; and


(e)    no payment will be made


under this Plan.


ARTICLE XII


Change in Control Provisions


12.01    Effect on Awards
Subject to Section 13.09, the following provisions govern the treatment of
outstanding awards under this Plan upon a Change in Control:


(a)    Options
Each outstanding Option is fully exercisable (in whole or in part at the
discretion of the holder) on and after a Control Change Date.


(b)    Stock Awards
Each outstanding Stock Award is transferable and non-forfeitable on and after a
Control Change Date without regard to whether any Performance Objectives or
other conditions to which the award is subject have been met.


(c)    Performance Shares
Each outstanding Performance Share award is earned as of a Control Change Date
and will be settled as soon thereafter as practicable. If an award is based only
on criteria other than Performance Objectives (such as continued service), the
award is earned in full. If an award is earned on the basis of Performance
Objectives, the amount earned is the greater of the amount that would have been
payable on attainment of:

A-19

--------------------------------------------------------------------------------






(i)    target levels of performance; or


(ii)    actual levels of performance,


using performance through the Control Change Date for purposes of determining
actual levels of performance.


(d)    Performance Units
All outstanding Performance Units are earned as of a Control Change Date and
will be settled as soon thereafter as possible. The amount earned with respect
to each award of Performance Units is the greater of the amount that would have
been payable on attainment of:


(i)    target levels of performance; or


(ii)    actual levels of performance,


using performance through the Control Change Date for purposes of determining
actual levels of performance.


12.02    Conversion of Options and Stock Awards
(a)    Continuation of Plan
If the Change in Control is described in Section 2.06(a) or (b) and the
Surviving Entity or Acquiring Entity is a corporation with common stock publicly
traded on an established U.S. stock exchange, the Board may enter into an
agreement with the Surviving Entity or Acquiring Entity for the Surviving Entity
or Acquiring Entity to adopt and maintain the Plan and to adopt and maintain all
outstanding Option and Stock Award Agreements under the existing terms of the
Agreement. Equitable adjustments will be made to all outstanding Option and
Stock Award Agreements to reflect the Fair Market Value of the Common Stock as
of the day before the Control Change Date and to substitute Common Stock subject
to Agreements with comparable common stock of the Surviving Entity or Acquiring
Entity.


(b)    Substitution of Plan
If the Change in Control is described in Section 2.06(a) or (b) and the
Surviving Entity or Acquiring Entity is a corporation with common stock publicly
traded on an established U.S. stock exchange, the Board may enter into an
agreement with the Surviving Entity or Acquiring Entity for the Surviving Entity
or Acquiring Entity to adopt a comparable equity compensation plan and grant new
Options and Stock Awards under that plan in substitution for outstanding Options
and Stock Awards under this Plan. The fair market value of the common stock of
the Surviving Entity or Acquiring Entity subject to the substituted Options and
Stock Awards will not be less than the Fair Market Value of the Common Stock
subject to outstanding Options and Stock Awards under this Plan as of the day
before the Control Change Date.



A-20

--------------------------------------------------------------------------------




12.03    Settlement of Awards
(a)    Options
If the Change in Control is described in Section 2.06(a) or (b) and outstanding
Options under this Plan are not converted under Section 12.02, each Participant
with an outstanding Option will be paid, for each share of Common Stock for
which the Participant holds an outstanding Option, the excess, if any, of the
Fair Market Value of the Common Stock as of the day before the Control Change
Date over the exercise price of the Option.


(b)    Stock Awards
If the Change in Control is described in Section 2.06(a) or (b) and outstanding
Stock Awards under this Plan are not converted under Section 12.02, each
Participant with a Stock Award will be paid, for each share of Common Stock
subject to an outstanding Stock Award, the Fair Market Value of the Common Stock
as of the day before the Control Change Date.


(c)    Performance Shares
For purposes of Section 12.01(c), Performance Shares will be settled in cash
based on the Fair Market Value of the Common Stock as of the day before the
Control Change Date.


(d)    Performance Units
For purposes of Section 12.01(d), Performance Units will be settled in cash
based on the Fair Market Value of the Common Stock as of the day before the
Control Change Date.


12.04    Qualified Termination Before Qualified Change-in-Control
(a)    Status as of Change in Control
If an Eligible Executive experiences a Qualified Termination, the Eligible
Executive will be treated as if a Change in Control occurred the day before the
date of the Eligible Executive’s Qualified Termination.


(b)    Eligible Executive
For purposes of this Section 12.04, an “Eligible Executive” is a Participant who
has an effective Change in Control Severance Agreement with the Company at the
time of the Participant’s Qualified Termination.


(c)    Qualified Termination
For purposes of this Section 12.04, a Qualified Termination is the Eligible
Executive’s involuntary termination that entitles the Eligible Executive to
benefits under the Eligible Executive’s Change in Control Severance Agreement,
but only if:


(i)    the Executive’s involuntary termination occurs during a Severance Period
(as defined in the Eligible Executive’s Change in Control Severance Agreement)
resulting from a change in control event under the Change in Control Severance
Agreement that precedes and is anticipatory of a second change in control event
under the Change in Control Severance Agreement (the “Qualified Severance
Period”); and



A-21

--------------------------------------------------------------------------------




(ii)    the Executive’s involuntary termination occurs before a Qualified
Change-in-Control occurs under this Plan.


(d)    Qualified Change-in-Control
For purposes of this Section 12.04, a Qualified Change-in-Control under this
Plan is a Change in Control that:


(i)    occurs after the Eligible Executive’s Qualified Termination; and


(ii)    occurs before the end of the Qualified Severance Period; and


(iii)    is the consummation of the anticipatory event that resulted in the
Eligible Executive’s Qualified Severance Period.


(e)    Computation
The outstanding Options held by the Eligible Executive as of the day before the
date of the Eligible Executive’s Qualified Termination, reduced by Options
exercised by the Eligible Executive after the Eligible Executive’s Qualified
Termination, will be converted under Section 12.02 or settled under Section
12.03, as applicable.


The outstanding Stock Awards held by the Eligible Executive as of the day before
the date of the Eligible Executive’s Qualified Termination, reduced by Stock
Awards that became transferable and non-forfeitable because of the Eligible
Executive’s Qualified Termination, will be converted under Section 12.02 or
settled under Section 12.03, as applicable.


The outstanding Performance Shares held by the Eligible Executive as of the day
before the date of the Eligible Executive’s Qualified Termination will be
settled under Section 12.03. The settlement amount paid to the Eligible
Executive will be reduced by any amount paid to the Eligible Executive after the
Eligible Executive’s Qualified Termination with respect to the same Performance
Shares.


The outstanding Performance Units held by the Eligible Executive as of the day
before the date of the Eligible Executive’s Qualified Termination will be
settled under Section 12.03. The settlement amount paid to the Eligible
Executive will be reduced by any amount paid to the Eligible Executive after the
Eligible Executive’s Qualified Termination with respect to the same Performance
Units.




ARTICLE XIII


General Provisions


13.01    Effect on Employment and Service
The adoption of this Plan, the operation of this Plan, or any document
describing or referring to this Plan (or any part of this Plan) does not:

A-22

--------------------------------------------------------------------------------






(a)    confer on any individual the right to continue in the employ or service
of the Company or a Subsidiary; or


(b)    in any way affect any right and power of the Company or a Subsidiary to
terminate the employment or service of any individual at any time with or
without a reason.


13.02    Unfunded Plan
The Plan is unfunded. The Company is not required to segregate any assets that
may at any time be represented by grants under this Plan. Any liability of the
Company to any person with respect to any grant under this Plan is based solely
on contractual obligations created under this Plan. No obligation of the Company
under this Plan is secured by any pledge of, or other encumbrance on, any
property of the Company.


13.03    Rules of Construction
Headings are given to the articles and sections of this Plan solely as a
convenience. The reference to any statute, regulation, or other provision of law
refers to any amendment to or successor of the provision.


13.04    Restrictions on Transfer of Shares Issued or Delivered
(a)    Company’s Right of First Refusal
An Agreement may provide that the Company has reserved a right of first refusal
to purchase the Common Stock acquired on exercise of Options or under a Stock
Award or award of Performance Shares or Performance Units at a price equal to
the Fair Market Value per share repurchased determined as of the day preceding
the day the Company notifies the Participant of its intention to repurchase the
shares. If the Company reserves this right, the Participant must comply with the
terms of the Agreement and any procedures established by the Administrator prior
to any disposition of Common Stock acquired under the Agreement. The Company
will have a maximum of five days following the date on which Participant is
required to notify the Company of the Participant’s intent to dispose of the
Common Stock to advise the Participant whether the Company will purchase the
Common Stock.


(b)    Additional Restrictions
An Agreement may provide that the shares of Common Stock to be issued or
delivered on exercise of an Option or in settlement of an award of Performance
Shares or Performance Units or the shares of Common Stock subject to a Stock
Award that are no longer subject to the substantial risk of forfeiture and
restrictions on transfer referred to in Article VII are subject to additional
restrictions on transfer.


13.05    Effect of Acceptance of Award
By accepting an award under the Plan, a Participant and the Participant’s
successor in interest or personal representative is conclusively deemed to have
indicated acceptance or ratification of, and consent to, any action taken under
the Plan by the Company or the Administrator.





A-23

--------------------------------------------------------------------------------




13.06    Governing Law
The provisions of this Plan will be interpreted and construed in accordance with
the laws of the State of Michigan, other than its choice-of-law provisions.


13.07    Coordination with Other Plans
Participation in the Plan does not affect an employee’s eligibility to
participate in any other benefit or incentive plan of the Company or any
Subsidiary. Treatment of any income realized as a result of the exercise,
vesting, or settlement of awards under the Plan for purposes of any
Company-sponsored or Subsidiary-sponsored employee pension benefit plan,
insurance or other employee benefit programs will be governed by the terms of
the other plans or programs.


13.08    Tax Withholding
If required by law, the Company will withhold or cause to be withheld Federal,
state and/or local income and employment taxes in connection with the exercise,
vesting or settlement of an award under the Plan. Unless otherwise provided in
the applicable Agreement, each Participant may satisfy any required tax
withholding by any of the following means in any combination:


(a)    a cash payment;


(b)    delivery to the Company of a number of shares of Common Stock previously
acquired by the Participant having a Fair Market Value, on the date the tax
liability first arises, equal to the tax liability being paid and, if the shares
were acquired from the Company, that have been held by the Participant for at
least six months; or


(c)    by authorizing the Company to withhold from the shares of Common Stock
otherwise issuable to the Participant under the exercise, vesting or settlement
of an award, the number of shares of Common Stock having a Fair Market Value, on
the date the tax liability first arises, equal to the minimum statutory
withholding required for the Participant based on applicable law.


Any Common Stock delivered to the Company by the Participant or withheld from
Common Stock otherwise issuable to the Participant to satisfy any required tax
withholding will not be reallocated to other Options, Performance Shares,
Performance Units, and Stock Awards to be granted under this Plan and will not
otherwise be made available to be issued under this Plan.


If the amount required is not paid, the Company may refuse to issue or deliver
shares or cash under the award.


13.09    Limitation on Benefits
(a)    Purpose of Benefit Limitation
Benefits, payments, accelerated vesting and other rights under this Plan may
constitute Parachute Payments subject to the “golden parachute” rules of Code
Section 280G and the excise tax under Code Section 4999. It is the Company’s
intention to reduce any Parachute Payments if, and only to the extent that, a
reduction will allow the affected Participant to

A-24

--------------------------------------------------------------------------------




receive a greater Net After Tax Amount than the Participant would receive absent
a reduction. This Section 13.09 describes how the Company’s intent will be
effected.


(b)    Determination of Parachute Payment Amount
The Accounting Firm will first determine the amount of any Parachute Payments
payable to a Participant. The Accounting Firm will also determine the Net After
Tax Amount attributable to the Participant’s total Parachute Payments. The
Accounting Firm will next determine the amount of the Participant’s Capped
Parachute Payments. Finally, the Accounting Firm will determine the Net After
Tax Amount attributable to the Participant’s Capped Parachute Payments.


(c)    Amount Paid to Participant
That Participant will receive the total Parachute Payments unless the Accounting
Firm determines that the Capped Parachute Payments will yield a higher Net After
Tax Amount. In that case that Participant will receive the Capped Parachute
Payments. If a Participant receives Capped Parachute Payments, the Participant’s
benefits, payments, accelerated vesting or other rights under this Plan will be
adjusted, if at all, as determined in the sole discretion of the Committee. The
Accounting Firm will notify the Participant and the Company if it determines
that the Parachute Payments must be reduced to the Capped Parachute Payments and
will send the Participant and the Company a copy of its detailed calculations
supporting that determination.


(d)    Adjustment of Amount Paid
As a result of any uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determination under this Section
13.09, it is possible that amounts will have been paid, vested, earned or
distributed that should not have been paid, vested, earned or distributed under
this Section 13.09 (“Overpayments”), or that additional amounts should be paid,
vested, earned, or distributed under this Section 13.09 (“Underpayments”).


(i)    Overpayment
If the Accounting Firm determines, based on either controlling precedent,
substantial authority, or the assertion of a deficiency by the Internal Revenue
Service against a Participant or the Company which the Accounting Firm believes
has a high probability of success, that an Overpayment has been made, then the
Participant is required to:


(A)    pay the Company upon demand the sum of the Overpayment plus interest on
the Overpayment at the prime rate provided in Code Section 7872(f)(2) from the
date of the Participant’s receipt of the Overpayment until the date of
repayment; or
(B)    agree to other arrangements that the Committee determines to be equitable
in the circumstances.



A-25

--------------------------------------------------------------------------------




The Participant will be required to make the repayment or agree to other
arrangements, if, and only to the extent, that the repayment or other
arrangement would either reduce the amount on which the Participant is subject
to tax under Code Section 4999 or generate a refund of tax imposed under Code
Section 4999.


(ii)    Underpayment
If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Participant and the Company of that determination. The Company
will:


(A)    pay the Participant the sum of the Underpayment plus interest on the
Underpayment at the prime rate provided in Code Section 7872(f)(2) from the date
the Underpayment should have been paid until actual payment; or
(B)    take other action the Committee determines to be equitable in the
circumstances.


(e)    Determinations by Accounting Firm
All determinations made by the Accounting Firm under this Section 13.09 are
binding on the Participant and the Company. The determinations must be made as
soon as practicable but no later than 30 days after a Control Change Date.


(f)    Exclusion from Benefit Limitation
This Section 13.09 does not apply to any Participant entitled to an
indemnification of excise taxes incurred under Code Section 4999, by a Change in
Control Severance Agreement or other arrangement or agreement with the Company,
with respect to Parachute Payments otherwise subject to limitation under this
Section 13.09.


13.10    Clawback
(a)    Definitions
For purposes of this Section 13.10:


(i)    Dodd-Frank Act means the Dodd-Frank Wall Street Reform and Consumer
Protection Act; and


(ii)    incentive compensation means Options, Stock Awards subject to
Performance Objectives under Section 7.04, Performance Shares, and Performance
Units (but specifically excludes Stock Awards subject only to vesting under
Section 7.03) paid or awarded to a Participant under the Plan.


(b)    Conditions Required for Clawback of Incentive Compensation
Clawback of incentive compensation from a Participant may occur when all three
of the following conditions exist:


(i)    The incentive compensation payment or award (or vesting of the award) was
based on the achievement of financial results reported on Form 10-Q, Form 10-K,

A-26

--------------------------------------------------------------------------------




or other report filed with the Securities and Exchange Commission and the
financial results were the subject of a subsequent restatement because of the
Company’s material noncompliance with any financial reporting requirement under
federal securities laws (other than a restatement as a result of a change in
applicable accounting principles); and


(ii)    A lower incentive compensation payment or award would have been made to
the Participant (or lesser or no vesting of the award would have occurred) based
on the restated financial results; and


(iii)    The incentive compensation payment or award or the vesting of the award
occurred during the three-year period preceding the date on which the Company
was required to prepare the accounting restatement (with that date determined
under applicable regulations under the Dodd-Frank Act).


(c)    Clawback of Incentive Compensation
If the Committee determines that the requirements of Section 13.10(b) have been
satisfied, the Company may seek to recover from a Participant, in accordance
with applicable law and regulations and employing the recovery mechanisms in any
Clawback Policy adopted by the Company, the portion of any incentive
compensation paid to or received by the Participant for or during the three-year
period described in Section 13.10(b)(iii) that is greater than the amount that
would have been paid to or received by the Participant if the incentive
compensation had been determined based on the restated financial results.


(d)    Adjustment of Outstanding Awards
If the Committee determines that the requirements of Section 13.10(b) have been
satisfied, the Committee may cancel, in whole or in part, any outstanding
incentive compensation award if the Administrator took the Company’s financial
results into account in granting the award and those financial results were
reduced in the subsequent restatement.


(e)    Acceptance by Participant
By accepting an award of incentive compensation under the Plan, a Participant
(and the Participant’s successor in interest or personal representative) is
conclusively deemed to have accepted the requirements of this Section 13.10 and
agreed to comply with any clawback of incentive compensation required by this
Section 13.10.




ARTICLE XIV


Amendment


14.01    Authority to Amend
The Board may amend this Plan from time to time or terminate it at any time.
However, no material amendment to the Plan may become effective until
shareholder approval is obtained. A material amendment to the Plan is any
amendment that would:

A-27

--------------------------------------------------------------------------------






(a)    materially increase the aggregate number of shares of Common Stock that
may be issued or delivered under the Plan or that may be issued to a
Participant;


(b)    permit the exercise of an Option at an Option price less than the Fair
Market Value on the date of grant of the Option or otherwise reduce the price at
which an Option is exercisable, either by amendment of an Agreement or
substitution with a new Award with a reduced price;


(c)    change the types of awards that may be granted under the Plan;


(d)    expand the classes of persons eligible to receive awards or otherwise
participate in the Plan; or


(e)    require approval of the shareholders of the Company to comply with
applicable law or the rules of the New York Stock Exchange.


14.02    Participants’ Rights
No amendment or termination may, without a Participant’s consent, adversely
affect the rights of the Participant under any Option, any Stock Award, or any
award of Performance Shares or Performance Units outstanding at the time the
amendment is made or the termination occurs.




ARTICLE XV


Duration of Plan


No Option, Stock Award, Performance Shares, or Performance Units may be granted
under this Plan more than 10 years after the earlier of the adoption of the Plan
by the Board or the Plan’s approval by the Company’s shareholders. Options,
Stock Awards, Performance Shares, and Performance Units granted before that date
remain valid in accordance with the terms of their Agreements.




ARTICLE XVI


Effective Date of Plan


Options, Performance Shares and Performance Units may be granted under this Plan
upon its adoption by the Board. However, Options granted under this Plan may not
be exercised, Performance Shares and Performance Units granted under this Plan
cannot be settled in Common Stock or Cash, and Stock Awards cannot be issued
under this Plan until the Plan is approved by the Company’s shareholders at the
Company’s 2006 annual meeting of shareholders.

A-28